                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION

LOCO BRANDS, LLC d/b/a DIRECT                   §
TEK,                                            §
                                                §
       Plaintiff,                               §
                                                §         Case No. 6:18-CV-69-JDK-KNM
v.                                              §
                                                §
BUTLER AMERICA, LLC and                         §
FRONTIER COMMUNICATIONS                         §
CORPORATION,                                    §
                                                §
       Defendants.                              §

                ORDER ADOPTING REPORT AND RECOMMENDATION
                    OF UNITED STATES MAGISTRATE JUDGE

       This case was referred to United States Magistrate Judge K. Nicole Mitchell pursuant to 28

U.S.C. § 636.   On January 30, 2020, the Magistrate Judge issued a Report and Recommendation

(Docket No. 232), recommending that Defendant Butler America, LLC’s Motion for Summary

Judgment (Docket No. 141) be denied.

       This Court reviews the findings and conclusions of the Magistrate Judge de novo only if a

party objects within fourteen days of service of the Report and Recommendation. 28 U.S.C.

§ 636(b)(1). In conducting a de novo review, the Court examines the entire record and makes an

independent assessment under the law. Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1430

(5th Cir. 1996) (en banc), superseded on other grounds by statute, 28 U.S.C. § 636(b)(1)

(extending the time to file objections from ten to fourteen days). Here, Defendant Butler America,

LLC did not file objections in the prescribed period. The Court therefore reviews the Magistrate

Judge’s findings for clear error or abuse of discretion and reviews her legal conclusions to

determine whether they are contrary to law. See United States v. Wilson, 864 F.2d 1219, 1221 (5th
Cir. 1989), cert. denied, 492 U.S. 918 (1989) (holding that, if no objections to a Magistrate Judge’s

Report are filed, the standard of review is “clearly erroneous, abuse of discretion and contrary to

law”).

         Having reviewed the Magistrate Judge’s Report and Recommendations, the Court finds no

clear error or abuse of discretion and no conclusions contrary to law. The Court therefore adopts

the Report and Recommendation of the United States Magistrate Judge (Docket No. 232) as

the findings of this Court.

         Accordingly, it is hereby ORDERED that the Magistrate Judge’s Report (Docket No. 232)

be ADOPTED and that Defendant Butler America, LLC’s Motion for Summary Judgment

(Docket No. 141) be DENIED.

         So ORDERED and SIGNED this 18th day of February, 2020.



                                                  ___________________________________
                                                  JEREMY D. KERNODLE
                                                  UNITED STATES DISTRICT JUDGE
